Judgment, Supreme Court, Bronx County (Joseph Mazur, J., at trial and sentence), rendered December 14, 1981, convicting defendant, after a bench trial, *272of attempted robbery in the third degree and criminal possession of a weapon in the fourth degree and sentencing him to concurrent terms of 116 to 4 years in prison on the attempted robbery and one year on the weapons possession count, which was also to be concurrent to a sentence of 3 to 9 years in prison imposed by a judgment of the same court rendered on the same date, by which he was convicted, upon a plea of guilty, of rape in the first degree, unanimously affirmed.
Defendant appeared at an elevator near the door to the complainant’s apartment. After she refused to allow him to carry her groceries to her apartment, he did so anyway. When he returned, he told the complainant, "everybody gets robbed and today’s your day.” He then displayed what appeared to be a weapon and demanded the complainant’s pocketbook. When the complainant refused to comply and rang a neighbor’s doorbell, defendant fled. There is no rational view of the evidence which supports any conclusion other than that reached by the trial court, i.e., that the evidence sufficiently demonstrated that defendant intended to rob the complainant. Concur—Ross, J. P., Carro, Wallach and Rubin, JJ.